Citation Nr: 1208694	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-06 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability as secondary to a service-connected lumbar spine disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability as secondary to a service-connected lumbar spine disability.

3.  Entitlement to service connection for a right ankle disability as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to February 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The November 2007 rating decision continued the previously denied claim of entitlement to service connection for a right ankle disability as secondary to the service-connected lumbar spine disability on the basis that no new and material evidence had been received to reopen the Veteran's claim.  The February 2008 rating decision, in part, confirmed and continued the previously denied claims of entitlement to service connection for a right ankle and a right knee disability as secondary to the service-connected lumbar spine disability on the basis that no new and material evidence had been received to reopen the Veteran's claims.  


FINDINGS OF FACT

1.  Entitlement to service connection for a right knee disability as secondary to the service-connected lumbar spine disability was denied in an August 2005 rating decision; the Veteran did not file a timely substantive appeal with this decision and it became final.

2.  The additional evidence received since August 2005 regarding the claimed right knee disability as secondary to the service-connected lumbar spine disability is cumulative of the evidence already considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim. 

3.  In a final August 2005 rating decision, the RO denied entitlement to service connection for a right ankle disability as secondary to the service-connected lumbar spine disability.

4.  The evidence received since the August 2005 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for a right ankle disability as secondary to the service-connected lumbar spine disability, and raises a reasonable possibility of substantiating the claim. 

5.  A right ankle disability is reasonably shown to be proximately due to or the result of a service-connected lumbar spine disability.  


CONCLUSIONS OF LAW

1.  The August 2005 rating decision that denied entitlement to service connection for a right knee disability as secondary to a service-connected lumbar spine disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).

2.  New and material evidence to reopen the Veteran's claim for service connection for a right knee disability as secondary to a service-connected lumbar spine disability has not been received and the claim is not reopened.  38 C.F.R. § 3.156(a) (2011).

3.  The August 2005 rating decision that denied entitlement to service connection for a right ankle disability as secondary to a service-connected lumbar spine disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right ankle disability as secondary to a service-connected lumbar spine disability and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).
5.  The criteria for service connection for a right ankle disability on a secondary basis are met.  See 38 U.S.C.A. § 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability and entitlement to service connection for a right ankle disability as secondary to a service-connected lumbar spine disability, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claims to reopen and grant the Veteran's claim for entitlement to service connection for a right ankle disability as secondary to a service-connected lumbar spine disability; the Board finds that all notification and development actions needed to fairly adjudicate these claim has been accomplished as to these issues.

Regarding the issue of whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a right knee disability as secondary to a service-connected lumbar spine disability, the RO provided notice to the Veteran in a June 2008 letter.

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

In the June 2008 letter, the Veteran was provided the new and material evidence standard that was applicable to the Veteran's application to reopen his claim for service connection for a right knee disability as secondary to a service-connected lumbar spine disability.  The letter set forth the reasons for the prior denial of this claim and the type of evidence that the Veteran would need to submit in order to successfully reopen his claim for service connection for a right knee disability as secondary to a service-connected lumbar spine disability.  His subsequent assistance in pursuing the appeal demonstrates actual knowledge of what is needed, and further notice or development is not indicated. 

The June 2008 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the June 2008 letter, and opportunity for the Veteran to respond, the December 2008 statement of the case (SOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or supplemental statement of case, is sufficient to cure a timing defect).

Regarding VA's duty to assist, the Veteran's available service treatment records, private treatment records and VA treatment records have been obtained.  All evidence constructively of record has been secured.  The Veteran has not identified any pertinent evidence that is outstanding.  Notably, in a claim to reopen the duty to assist by arranging for an examination or securing a medical opinion does not attach until the claim has been reopened.  Evidentiary development in this matter is complete to the extent possible.  

Additionally, the Board also notes that the Veteran has not raised a claim of clear and unmistakable error (CUE) in a final rating decision, pursuant to 38 C.F.R. § 3.105(a) (2010).  See Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading requirements for raising, and burden of proof for establishing, a CUE claim).

Also of record and considered in connection with the appeal are various written statements provided by the Veteran.  

The Board finds that no additional RO action to further develop the record on the claim for whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability as secondary to a service-connected lumbar spine disability is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 


I.  Claims to Reopen

The Veteran sought to reopen his claim for service connection for a right knee disability and a right ankle disability as secondary to a service-connected lumbar spine disability in August 2007 and December 2007, respectively.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

A.  Right Knee

The August 2005 rating decision denied service connection for a right knee disability as secondary to a service-connected lumbar spine disability on the basis that there was no medical evidence that the Veteran had been diagnosed with a chronic right knee disability.

The Veteran did not appeal the August 2005 rating decision within a year, and it became final.  38 U.S.C.A. § 7105.

As noted above, the Veteran filed a claim to reopen this issue in December 2007.

Evidence added to the claims file since the August 2005 RO decision includes statements from the Veteran, VA treatment records and private treatment records.

Specifically, a January 2006 private x-ray of the right knee revealed no evidence of fracture or dislocation.  There were no occult bone lesions or other significant arthritic/degenerative changes.

A March 2006 VA treatment report noted right knee pain after a fall.

A July 2007 x-ray demonstrated no obvious bony abnormalities.

A December 2007 letter from a VA staff physician opined that it was as least as likely as not that the Veteran's injury of falling off of a ladder which resulted in his right knee problems was either caused or aggravated by his service-connected disabilities.

In a January 2008 letter, the Veteran's private physician opined that the Veteran's right knee problems were secondary and are certainly a likely cause to his "ability to altercate and ambulation from his back and his injury that was also secondary to his back".

The Veteran underwent a VA examination in February 2008.  While he noted subjective reporting of point tenderness of the right knee, the examiner determined that the "objective data did not support a diagnosis of the right knee at this time".

The additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  However, none of this evidence is "material" for purposes of reopening the claim for service connection for a right knee disability as the evidence fails to show that the Veteran has a current right knee disability.  

The additionally received evidence is completely negative for right knee complaints or any clinical evidence of a chronic disorder referable to the right knee, other than the diagnosis of right knee pain and right knee "problems".  Significantly, pain alone, without a diagnosed or underlying malady or condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).

While statements from the Veteran and the December 2007 VA letter and January 2008 letter from a private physician reflect his continued assertion that a right knee disability was incurred in or aggravated by his service-connected back disability, their assertions are essentially cumulative of others that were previously of record.  While these opinions attribute the Veteran's right knee "problems" to his service-connected disability, none of the new medical evidence contains any opinion that the Veteran actually has a current right knee disability, and the Veteran has not presented, identified, or alluded to the existence of, any such opinion.

The Board notes that the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he observed and are within the realm of his personal knowledge, but he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, where, as here, the claim turns on a medical determination, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Based upon a comprehensive review of the record, the Board finds the evidence added to the claims file since the August 2005 rating decision is either cumulative or redundant of the evidence of record or does not raise a reasonable possibility of substantiating the claim, inasmuch as this evidence does not show a current right knee disability, which was the basis for the prior denial.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection a right knee disability as secondary to a service-connected lumbar spine disability has not been received.  As such, the requirements for reopening the claim are not met, and the prior denial of the claim for service connection for a right knee disability as secondary to a service-connected lumbar spine disability remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

B.  Right Ankle

The RO denied the Veteran's claim of entitlement to service connection for a right ankle disability as secondary to a service-connected lumbar spine disability in August 2005 on the basis that the Veteran did not have a current diagnosis of a right ankle disability related to his military service or to a service connected disability. 

The Veteran did not appeal the August 2005 rating decision within a year, and it became final.  38 U.S.C.A. § 7105.

As noted above, the Veteran filed a claim to reopen this issue in August 2007.

Evidence added to the claims file since the August 2005 RO decision includes statements from the Veteran, VA treatment records and private treatment records.

Specifically, a December 2007 letter from a VA staff physician opined that it was as least as likely as not that that the Veteran's injury of falling off of a ladder which resulted in his right ankle problems was either caused or aggravated by his service-connected disabilities.

In a January 2008 letter, the Veteran's private physician opined that the Veteran's right ankle problems were secondary and are certainly a likely cause to his "ability to altercate and ambulation from his back and his injury that was also secondary to his back".

The December 2007 VA letter and January 2008 private treatment letter provide evidence of a potential link between a current right ankle disability and the Veteran's service-connected lumbar spine with radiculopathy disability.  As noted, the credibility of the evidence is presumed for purposes of reopening.

The Board finds that this evidence is "new" in that it was not before agency adjudicators at the time of the August 2005 denial of service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it pertains to the previously unestablished element of a link between a current right ankle disability and his service-connected lumbar spine disability with radiculopathy, and raises a reasonable possibility of substantiating the claim.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a right ankle disability as secondary to a service-connected lumbar spine disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


II.  Service Connection

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service or active duty for training.  38 U.S.C.A. § 101, 106, 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection can be granted for certain diseases, including arthritis, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 



Factual Background and Analysis

Service treatment records are negative for complaints or treatments relating to a right ankle disability and the Veteran does not claim that he injured his ankle while in service.  Instead, the Veteran contends that he injured his right ankle when he fell from a ladder when working.  He maintains that he fell because of his service-connected back disability with bilateral radiculopathy as he experienced back spasms when on the ladder which resulted in his fall.  

A December 2004 emergency room report noted that the Veteran fractured his right ankle after falling 12 feet from a ladder when working.  The treatment note indicated that the Veteran "was working when he slipped and fell".  He denied any chest pain, shortness of breath or precipitating palpitations that led to his fall.  He stated that he slipped.  Examination of his extremities was normal.

In a December 2004 follow-up examination, the Veteran reported falling from a scaffold which resulted in a fractured ankle.  

A December 2007 letter from a VA staff physician noted that the Veteran was involved in a workplace accident where his back and lower extremities gave out which caused him to fall and injure his right ankle.  The staff physician opined that it was as least as likely as not that the Veteran's injury of falling off of a ladder which resulted in his right ankle problems was either caused or aggravated by his service-connected disabilities.

In a January 2008 letter, the Veteran's private physician opined that the Veteran's right ankle problems were secondary and are certainly a likely cause to his "ability to altercate and ambulation from his back and his injury that was also secondary to his back".

The Veteran underwent a VA examination in February 2008.  The examiner noted that in the Veteran's claims, he contended that a back spasm resulted in his fall which caused his right ankle injury.  The examiner noted that the onset of the right ankle disability was not in the military.  The diagnosis was a fracture of the right ankle with surgical fusion.  The examiner opined that the current diagnosis of fracture of the right ankle with fusion was less likely than not related to his service-connected lumbar spine disability.  He noted that no opinion had been made to link the spondylosis and degenerative disc disease of his lumbar spine to his service-connected lumbar spine strain.  His occupational history of heavy labor and work fall due to a spasm of his lumbar spine was responsible for the fracture.  The medical letters of December 2007 and January 2008 lacked specificity or a rationale and failed to link with objective evidence the Veteran's ankle and his lumbar spine.  A review of the compensation examination showed a minimal lumbar spine strain and no opinion asked for sought to link his degenerative disk disease and spondylosis to his chronic strain.  He could not find any civilian private records to show a link to his ankle and his lumbar spine strain.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a right ankle disability as secondary to service-connected lumbar spine disability is warranted. 

There is a current diagnosis of a fracture of the right ankle with surgical fusion; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Regarding a relationship of the disabilities to service or a service-connected disability, there are conflicting opinions as to whether the Veteran's right ankle disability is related to his active service or his service-connected lumbar spine with radiculopathy disability.  

As noted above, the December 2007 VA staff physician opined that it was as least as likely as not that the Veteran's injury of falling off of a ladder which resulted in his right ankle problems was either caused or aggravated by his service-connected disabilities.  Additionally, the January 2008 private physician opined that the Veteran's right ankle problems were secondary and are certainly a likely cause to his "ability to altercate and ambulation from his back and his injury that was also secondary to his back".

Conversely, the January 2011 VA examiner concluded that the Veteran's right ankle disability was not caused by or a result of the Veteran's service-connected disabilities.  However, the examiner also noted that the Veteran's occupational history of heavy labor and work fall due to a spasm to his lumbar spine was responsible for the fracture.  The examiner also noted that no opinion had been made to link the Veteran's degenerative disk disease and spondylosis to his chronic lumbar strain.  While the examiner specifically attempts to differentiate between the Veteran's lumbar strain and his degenerative disk disease of the lumbar spine with spondylosis, the Board notes that the August 2005 rating decision specifically recharacterized the Veteran's low back disability as a degenerative joint disease of the lumbar spine (formerly chronic lumbar strain) with separate disability ratings for lumbar radiculopathy of the right and left lower extremities.  Again, despite his opinion that the Veteran's right ankle disability was not caused by or a result of the Veteran's service-connected disabilities, the examiner specifically attributes the Veteran's right ankle disability to a work fall due to a spasm to his lumbar spine.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The December 2007 and January 2008 opinions were based on an examination of the Veteran and are as equally probative as the January 2008 VA examiner's seemingly ambiguous opinion.  Additionally, the Board notes that the January 2008 private letter was authored by the Veteran's private physician who treated him for his right ankle disability since the injury occurred.

Consequently, the Board finds that the February 2008 negative medical opinion evidence is of no more probative value than the December 2007 and January 2008 favorable medical nexus opinions.  These opinions place the evidence in at least equipoise.  

Accordingly, in light of the totality of the evidence of record, and affording all reasonable doubt to the Veteran, the Board finds the Veteran's claim for service connection for a right ankle disability is adequately supported.  38 C.F.R. § 3.102.  Thus, the benefit sought on appeal is granted on a secondary basis.  38 C.F.R. § 3.310. 


   ORDER

New and material evidence has not been received to reopen the claim for service connection for a right knee disability as secondary to a service-connected lumbar spine disability; the appeal is denied.

New and material evidence having been received, the claim of entitlement to service connection for a right ankle disability as secondary to a service-connected lumbar spine disability is reopened and the appeal is granted to that extent only. 

Entitlement to service connection for a right ankle disability as secondary to a service-connected lumbar spine disability, is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


